Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 20, 2021

                                        No. 04-21-00189-CV

                                     B&E TRUCKING, LLC,
                                          Appellants

                                                  v.

                                        Jackline ROLLINS,
                                              Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-16578
                        Honorable Cathleen M. Stryker, Judge Presiding


                                           ORDER

        Appellant’s brief was due to be filed by July 26, 2021. On August 2, 2021, we sent
appellant a notice that its brief had not been timely filed and requested an explanation from
appellant by August 12, 2021. Appellant has not filed a brief, motion for extension of time, or
explanation. It is therefore ORDERED that appellant file, within seven (7) days of the date of
this order, its brief and a written response reasonably explaining: (1) its failure to timely file a
brief, and (2) why appellee is not significantly injured by appellant’s failure to timely file a brief.
If appellant fails to timely file a brief and the written response, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if an appellant fails to comply with a court order).




                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court